DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 22 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,523,653 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or make obvious the claimed system that includes the first, second, third, and fourth computing devices that communicate information with one another in the claimed fashion such that the fourth computing device transmits a request to the second computing device for user account data. The second computing device transmits the token received from the first computing, and associated with the account, to the first computing device such that the received token and the requested access to data is verified. Upon verification, the first computing device transmits the requested account data to the second 
The closest prior art, Karjala (U.S. Publication No. 2009/0271847), discloses a single sign-on system wherein an account management provider (Figure 3, 304) receives a create access token request message from a client device (Figure 3, 306) that includes a user identification and password combination ([0049] & [0051]). The account management provider creates the requested access token if the provided identification/password combination is verified and stores the created access token along with the repository of registered user information ([0049] & [0052]-[0054]). The created access token is also provided to the requesting client device ([0054]). The account management provider receives a token information request message from a service provider (Figure 3, 302) that includes the access token ([0055]). The account management provider uses the access token to identify associated user account information that is forwarded to the requesting service provider ([0056]).
Karjala does not disclose a fourth device that communicates a request for user account data to the service provider such that the service provider sends a request for the account data along with the access token to the account management provider that verifies the request utilizing the received access token .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437